Case 5:21-cv-00006-TTC-RSB Document 4 Filed 01/27/21 Page 1of1 Pageid#: 37

VIRGINIA: IN THE CIRCUIT COURT OF ROCKINGHAM COUNTY

ASHLEY ADAMS
_v. STATE COURT CASE NO. CL20-4622
USDC CASE NO. 5:21~cv-O0006
CLERK'S OFFICE U.S. DIST. COURT
ROCKINGHAM COUNTY AT HARRISONBURG, VA
. FILED sa
ORDER JAN 27 2021

DEPUTY
this Court to the United States District Court for the Western District

IT APPEARING TO THE COURT that this case has been removed PEO
j
Virginia at Harrisonburg, Virginia; and
AND IT FURTHER APPEARING TO THE COURT by Order of the
United States District Court of the Western District of Virginia,
Harrisonburg Division, dated January 21, 2021, the United States District
Court requests that the original case file in this Court be forwarded to the

Clerk of said Court;

It is ORDERED that the file for this case be sent to the United States:
reretry rp,

cAtan:

request and that this case be dismissed without prejudice.

Entered this 26th day of January, 2021.

x
‘x . ; ce
ia ees pont” sks
Pepe ON Ma
— pe a
a ” nw
“re Ns ree

Themas J. Wilson, IV, Judge

 

fo
| CERTIFY THAT THE DOCUMENT TO WHICH THIS Sas
AUTHENTICATION IS AFFIXED IS A TRUE COPY OF fe
A RECORD IN THE ROCKINGHAM C UNTY CIRCUIT =
“COURT CLERK'S OFFICE ANDTHAN | AM THE =
Table OF THAT RECO By
Ab |AW| a

 

DATE CLERK/DEPUTY CLERK
